Affirmed and Memorandum Opinion filed June 5, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00122-CV

             CITY DIRECT MOTOR CARS, INC. AND MAHDI
                   MOHAMMADAGHAEI, Appellants

                                         V.

                    EXPO MOTORCARS, L.L.C., Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-78921

                  MEMORANDUM OPINION

      City Direct Motor Car, Inc. and its president, Mahdi Mohammadaghaei
(collectively, “City Direct”), appeal the trial court’s judgment in favor of Expo
Motorcars, L.L.C. on Expo Motorcars’s claims for breach of implied warranty of
title, negligent misrepresentation, and fraud. We affirm the trial court’s judgment.

                                   BACKGROUND

      Expo Motorcars agreed to purchase a 2008 Mercedes S550 from City Direct
in November 2009.         City Direct acquired the Mercedes from Exotic Auto
Specialists, Inc. on November 28, 2009. Although Expo Motorcars already had
agreed to purchase the vehicle, City Direct mistakenly posted the Mercedes online
for sale. A representative of Wells Fargo Auto Finance, Inc., who was attempting
to track down the vehicle in connection with a prior disputed lease financed by
Wells Fargo, saw the online posting.

      Wells Fargo contacted City Direct and spoke with Mahdi twice on
December 8, 2009.         Wells Fargo inquired about the Mercedes during the
conversations, and Mahdi informed Wells Fargo that the vehicle had been sold.
Mahdi also faxed to Wells Fargo a copy of the title City Direct held to the
Mercedes. Mahdi told Expo Motorcars later that day that the Mercedes was ready
for delivery; he did not disclose that Wells Fargo inquired about the Mercedes.

      Expo Motorcars purchased the Mercedes for $57,000 from City Direct on
December 9, 2009. Expo Motorcars sold the Mercedes to Shoukat Maredia on the
same day for $61,059.33 plus $3,096.62 in taxes and fees; the transaction was
financed by JP Morgan Chase Bank, N.A.

      Wells Fargo sued City Direct on December 11, 2009, for conversion and
wrongful possession. City Direct did not disclose the suit to Expo Motorcars.
Wells Fargo wrote a letter to Expo Motorcars on January 12, 2010, demanding
return of the Mercedes.

      Wells Fargo sued Expo Motorcars, Maredia, and Chase Bank on March 1,
2010, for conversion and wrongful possession of the Mercedes. Expo Motorcars
reacquired the Mercedes from Maredia and refunded the $64,156.25 paid by
Maredia. Maredia and Chase subsequently were nonsuited by Wells Fargo. While
the title dispute was pending, Expo Motorcars retained the Mercedes for 16
months. The trial court signed an order granting summary judgment in favor of
                                         2
City Direct on the title claim on September 14, 2011; the summary judgment order
stated that City Direct “had good title to the 2008 Mercedes S550” and denied all
claims asserted by Wells Fargo. Expo Motorcars sold the Mercedes wholesale for
$43,000 in February 2012.

      Expo Motorcars filed a cross action and a third party petition against City
Direct and Mahdi on April 2, 2012, alleging breach of implied warranty of title,
negligent misrepresentation, and fraud. Expo Motorcars’s claims for breach of
implied warranty and fraud were tried to a jury.

      The jury found that City Direct and Mahdi committed fraud, and that City
Direct breached the implied warranty of title. The jury awarded damages totaling
$37,000. This amount included $18,000 as the difference between “the retail value
of the vehicle without the Wells Fargo claim and the value of the vehicle with the
Wells Fargo claim;” it also included $4,000 as “[r]easonable and necessary
expenses incurred in reacquiring the vehicle from Expo’s customer.” The jury
awarded $15,000 in attorneys’ fees.

      City Direct filed a motion for new trial. Expo Motorcars filed a motion for
reconsideration and remittitur; it claimed that the actual total amount of damages
was $21,156.25.     The trial court signed a final judgment on May 21, 2012,
awarding Expo Motorcars $21,156.25 in damages and $15,000 in attorneys’ fees,
for a total judgment of $36,156.25. City Direct filed a second motion for new trial,
which was denied on January 11, 2013. This appeal followed.

                                      ANALYSIS

      City Direct challenges the trial court’s judgment in ten issues on appeal:
City Direct argues that (1) the evidence is legally and factually insufficient to
support a finding of breach of implied warranty of title; (2) the evidence is legally


                                         3
insufficient to support a finding of fraud; (3) the evidence is factually insufficient
to support a finding of fraud; (4) the evidence is legally insufficient to support a
finding that Mahdi was personally liable for fraud; (5) Questions Nos. 2 and 4
submitted an improper measure of damages; (6) the evidence is legally insufficient
to support an award of damages as presented in Questions Nos. 2 and 4; (7) the
evidence is factually insufficient to support an award of damages as presented in
Questions Nos. 2 and 4; (8) attorneys’ fees are not recoverable on the breach of
implied warranty claim; (9) the evidence is legally insufficient to support an award
of attorneys’ fees for breach of implied warranty of title; and (10) the final
judgment wrongfully bestowed a double recovery on Expo Motorcars.

I.    Legal and Factual Sufficiency Standard of Review

      When reviewing the legal sufficiency of the evidence, we review the
evidence in the light most favorable to the verdict and assume that the court
resolved all conflicts in accordance with its judgment. City of Keller v. Wilson,
168 S.W.3d 802, 820 (Tex. 2005). We credit evidence favorable to the verdict if
reasonable factfinders could do so, and we disregard contrary evidence unless
reasonable factfinders could not do so.       See id. at 827.    Evidence is legally
insufficient if: (1) there is a complete absence of evidence of a vital fact; (2) the
court is barred by rules of law or evidence from giving weight to the only evidence
offered to prove a vital fact; (3) the evidence offered to prove a vital fact is no
more than a mere scintilla; or (4) the evidence establishes conclusively the
opposite of the vital fact. Id. at 810. The ultimate test is whether the evidence at
trial would enable reasonable and fair-minded people to reach the finding under
review. Id. at 827.

      For factual sufficiency review, appellate courts “must consider and weigh all
the evidence, and should set aside the verdict only if it is so contrary to the

                                          4
overwhelming weight of the evidence as to be clearly wrong and unjust.” Cain v.
Bain, 709 S.W.2d 175, 176 (Tex. 1986). Under both standards of review, the
factfinder is the sole judge of the witnesses’ testimony as well as the weight to be
given to their testimony. See City of Keller, 168 S.W.3d at 819; GTE Mobilnet of
S. Tex. v. Pascouet, 61 S.W.3d 599, 615–16 (Tex. App.—Houston [14th Dist.]
2001, pet. denied).

II.   Breach of Implied Warranty

      City Direct argues in its first issue that the trial court erred in submitting
Question No. 3 asking whether City Direct breached an implied warranty of title
because the evidence is legally and factually insufficient to support the jury’s “yes”
answer to Question No. 3. City Direct asserts that because the title conveyed for
the Mercedes ultimately was determined via summary judgment to be good, there
is no evidence to support a breach of implied warranty of title claim.

      Question No. 3 asked:

      Did City Direct fail to comply with the warranty of title with Expo?
      There is in a contract for sale a warranty by the seller that:
             1.       The title conveyed shall be good, and its transfer rightful;
                      and
             2.       The goods shall be delivered free from any security
                      interest or other lien or encumbrance of which the buyer
                      at the time of contracting has no knowledge.
City Direct correctly asserts that title conveyed for the Mercedes ultimately was
adjudged to be good. The jury charge nevertheless required the transfer to be
“rightful” and the car to be “delivered free from any . . . encumbrance of which the
buyer at the time of contracting has no knowledge.” The jury charge did not define
encumbrance. Webster’s International Dictionary defines “encumbrance” as “a
burden that impedes action or renders it difficult” or “a burden or charge upon

                                            5
property.” See Webster’s Third New International Dictionary 747 (1993).

         Mahdi testified that Wells Fargo called City Direct twice on December 8,
2010, inquiring about the Mercedes. In response to the phone calls from Wells
Fargo, Mahdi sent to Wells Fargo a copy of the title City Direct held to the
Mercedes.      The same day, Mahdi contacted Expo Motorcars stating that the
Mercedes was ready for delivery. Wells Fargo sued City Direct on December 11,
2009, for conversion and wrongful possession. Mahdi never disclosed to Expo
Motorcars that title to the Mercedes was in dispute. Expo Motorcars subsequently
was sued by Wells Fargo.

         An employee of Expo Motorcars, Zach Yazici, testified that Expo Motorcars
was unable to sell the Mercedes without exposing potential clients to the risk of
being sued by Wells Fargo. Thus, the title dispute impeded the subsequent sale of
the Mercedes. Because of this impediment, there was more than a scintilla of
evidence that City Direct breached the implied warranty of title as that claim was
submitted in the jury charge. See City of Keller, 168 S.W.3d at 810. Further, the
jury’s finding that City Direct breached the implied warranty of title is not contrary
to the overwhelming weight of the evidence as to be clearly wrong or manifestly
unjust. See Cain, 709 S.W.2d at 176. Accordingly, we overrule City Direct’s first
issue.

III.     Fraud

         City Direct argues in the second and third issues that the evidence is legally
and factually insufficient to support the jury’s “yes” answer to Question No. 1
because City Direct held good title; therefore, City Direct contends it could not be
liable for fraud. City Direct asserts there was no evidence that City Direct or
Mahdi intended to induce Expo Motorcars to take action by failing to disclose
Wells Fargo’s assertion of title.
                                            6
      The jury was asked in Question No. 1 as follows:

            Did either of those named below commit fraud against Expo
            Motorcars?
            Fraud occurs when:
            a.    A party conceals or fails to disclose a material fact within
            the knowledge of that party, and
            b.   The party knows that the other was ignorant of the fact
            and does not have an equal opportunity to discover the truth,
            and
            c.    The party intends to induce the other party to take some
            action by failing to disclose the fact, and
            d.   The other party suffers injury as a result of acting without
            knowledge of the undisclosed fact.
      Answer “Yes” or “No” for each of the following.
            a.       City Direct      Yes
            b.       [Mahdi]          Yes

Mahdi testified that Wells Fargo called City Direct twice on December 8, 2009,
inquiring about the Mercedes. City Direct did not disclose these conversations to
Expo Motorcars.      Wells Fargo sued City Direct on December 11, 2009, for
conversion and wrongful possession. At trial, Mahdi testified that he would want
to know whether the dealership from which he was buying a car had been
contacted by a bank asserting ownership of the car. Yazici testified that if he had
known that Wells Fargo asserted an interest in the car, Expo Motorcars would not
have purchased it.

      From these facts, the jury reasonably could have concluded that (1) City
Direct knew Wells Fargo asserted that it had title to the vehicle and failed to
disclose this material fact to Expo Motorcars; (2) City Direct knew that Expo
Motorcars was unaware of the title dispute when Expo Motorcars purchased the
vehicle; (3) Expo Motorcars would not have paid the purchase price of $57,000 if
                                         7
it had known of the title dispute; and (4) City Direct did not disclose the title
dispute because it wanted Expo Motorcars to purchase the vehicle. Thus, the
evidence is legally sufficient to support the jury’s finding that City Direct
committed fraud. See City of Keller, 168 S.W.3d at 810. Further, the jury’s
finding that City Direct committed fraud is not contrary to the overwhelming
weight of the evidence as to be clearly wrong or manifestly unjust. See Cain, 709
S.W.2d at 176. Accordingly, we overrule City Direct’s second and third issues.

IV.   Mahdi’s Liability

      In the fourth issue, City Direct argues that the evidence is legally insufficient
to support the jury’s “yes” answer as to Mahdi in Question No. 1. City Direct
argues:

      Mahdi was the president of City Direct. All communications and
      actions were made in his capacity as president of City Direct. There
      was no evidence that he acted in his [i]ndividual capacity. Again, any
      statements or representations made to [Expo Motorcars] were made in
      his capacity as [p]resident of City Direct and not individually.
As submitted, Question No. 1 contains an answer blank for Mahdi; Question No. 1
does not include an instruction that the jury was required to find that Mahdi acted
in an individual capacity apart from his role as president of City Direct. City
Direct did not object to this omission. At the charge conference, City Direct
objected to Question No. 1 on grounds that there was no evidence that City Direct
and Mahdi intended to mislead Expo Motorcars.

      We review sufficiency of the evidence under the jury charge as given
without objection. See Romero v. KPH Consol., Inc., 166 S.W.3d 212, 227 (Tex.
2005); Haut v. Green Cafe Mgmt., Inc., 376 S.W.3d 171, 187 (Tex. App.—
Houston [14th Dist.] 2012, no pet.). The evidence discussed in Section III supports
the jury’s “yes” answer as to Mahdi in the jury charge as it was submitted.

                                          8
      Even if the charge had included a limiting instruction regarding Mahdi’s
personal liability, the result would be the same because there is ample evidence
that Mahdi knowingly participated in a fraud perpetuated by City Direct.           A
corporate agent “who knowingly participates in tortious or fraudulent acts may be
held individually liable to third persons even though he performed the act as an
agent of the corporation.” Nwokedi v. Unlimited Restoration Specialists, Inc., 01-
12-00011-CV, 2014 WL 258993, at *6 (Tex. App.—Houston [1st Dist.] Jan. 23,
2014, pet. denied) (citing Glattly v. CMS Viron Corp., 177 S.W.3d 438, 448 (Tex.
App.—Houston [1st Dist.] 2005, no pet.)).

      Wells Fargo personally called Mahdi twice inquiring about the Mercedes.
Mahdi also faxed to Wells Fargo a copy of the title City Direct held to the
Mercedes. Mahdi personally called Expo Motorcars to confirm that the vehicle
was ready for delivery; he failed to tell Expo Motorcars about the title dispute.
This evidence is sufficient to prove that Mahdi knowingly participated in a fraud
perpetuated by City Direct by failing to disclose a material fact within his
knowledge. See Nwokedi, 2014 WL 258993, at *6 (evidence establishing that
owner knowingly participated in fraud was sufficient to hold him individually
liable for fraud). We overrule City Direct’s fourth issue.

V.    Improper Measure of Damages

      City Direct argues in the fifth issue that the trial court erred in submitting
Questions Nos. 2 and 4 to the jury because each question presents an improper
measure of damages.

      To preserve charge error for review, a party must “point out distinctly the
objectionable matter and the grounds of the objection.” Tex. R. Civ. P. 274;
Hamid v. Lexus, 369 S.W.3d 291, 296 (Tex. App.—Houston [1st Dist.] 2011, no
pet.). “Any complaint as to a question, definition, or instruction, on account of any
                                          9
defect, omission, or fault in pleading, is waived unless specifically included in the
objections.” Tex. R. Civ. P. 274. “The cardinal rule for preserving error is that an
objection must be clear enough to give the trial court an opportunity to correct it.”
Arkoma Basin Exploration Co. v. FMF Assocs. 1990-A, Ltd., 249 S.W.3d 380, 387
(Tex. 2008). On appeal, the charge error complained of must comport with the
objections made at the charge conference. See In re A.V., 113 S.W.3d 355, 362
(Tex. 2003); Cont’l Cas. Co. v. Baker, 355 S.W.3d 375, 383 (Tex. App.—Houston
[1st Dist.] 2011, no. pet.). Accordingly, an objection made during trial which
differs from the argument urged on appeal presents nothing for appellate review.
Lawrence Marshall Dealerships v. Meltzer, No. 14-10-00189-CV, 2011 WL
2650940, at *2 (Tex. App.—Houston [14th Dist.] July 7, 2011, no pet.) (mem.
op.).

        At the charge conference, City Direct objected to Questions Nos. 2 and 4 on
the basis that there was no evidence to support damages. City Direct did not object
on the grounds that Questions 2 and 4 submitted the wrong measure of damages.
Thus, this argument is not preserved for our review. See In re A.V., 113 S.W.3d at
362. Accordingly, we overrule City Direct’s fifth issue.

VI.     Damages

        In the sixth and seventh issues, City Direct argues that the trial court erred in
signing a final judgment in favor of Expo Motorcars because the evidence is
legally and factually insufficient to support the damages as presented in Question
Nos. 2 and 4. City Direct asserts that no one testified to “the difference in value of
the vehicle without the Wells Fargo claim and with the Wells Fargo claim.” City
Direct also asserts that the final judgment bestowed a double recovery on Expo
Motorcars. We disagree with both assertions.

        Question No. 2 asked: “What sum of money, if any, if paid now in cash,
                                            10
would fairly and reasonably compensate Expo for its damages, if any, that resulted
from such fraud?” Question No. 4 asked: “What sum of money, if any, if paid now
in cash, would fairly and reasonably compensate Expo for its damages, if any, that
resulted from such breach of warranty of title?” Questions Nos. 2 and 4 both
stated:

      Consider the following elements of damages, if any, and none other.
      Answer in dollars and cents, if any.
      a.    The difference, if any, between the value of the vehicle without
      the Wells Fargo claim and the value of the vehicle with the Wells
      Fargo claim.
      b.    Reasonable and necessary expenses incurred in reacquiring the
      vehicle from Expo’s customer.
For both questions, the jury found $18,000 as the difference in value and $4,000 as
reasonable and necessary expenses. The trial court signed a judgment awarding
$21,156.25 after Expo Motorcars filed a motion for reconsideration and remittitur
requesting this amount. City Direct contends that there is no evidence to support
the amount awarded as reasonable and necessary fees, and that the award is
included in the $18,000 awarded as the difference in value.

      Yazici testified that Expo Motorcars purchased the Mercedes from City
Direct for $57,000 on December 9, 2009.            Yazici also testified that Expo
Motorcars sold the Mercedes to Maredia on the same day before it had knowledge
of Wells Fargo’s claim.      Plaintiff’s Exhibit No. 8 shows that Maredia paid
$61,059.33 for the car, and an additional $3,096.62 for fees and taxes, for a total of
$64,156.25. Yazici testified that Expo Motorcars refunded to Maredia the entire
amount. Wells Fargo sued Expo Motorcars, Maredia, and Chase Bank. After the
title was cleared, Yazici testified that Expo Motorcars sold the vehicle for $43,000
in February 2012.


                                         11
      Thus, the evidence is sufficient to support the final judgment award of
$21,156.25 in actual damages, which represents the sum of $18,059.33,1 the value
of the vehicle with the Wells Fargo claim, plus $3,096.92,2 the actual expenses
incurred in reacquiring the vehicle. See City of Keller, 168 S.W.3d at 819. We
overrule City Direct’s sixth and seventh issues.

VII. Attorneys’ Fees Allowed in Breach of Implied Warranty of Title

      In its eighth issue, City Direct argues that the trial court erred in submitting
Question No. 5 to the jury because there is no statutory authority or case law that
provides authority for the recovery of attorneys’ fees in this case.

      In general, a prevailing party to a lawsuit is entitled to recover attorneys’
fees only if authorized by statute or contract. Tucker v. Thomas, 419 S.W.3d 292,
295 (Tex. 2013). Texas Civil Practice and Remedies Code section 38.001 provides
attorneys’ fees for suits based on an oral or written contract. See Tex. Civ. Prac.
& Rem. Code Ann. § 38.001(8).

      The Texas Supreme Court has held that although an express warranty claim
is distinct from a breach of contract claim, “an express warranty is the result of a
negotiated exchange, and is a creature of contract;” therefore, attorneys’ fees are
recoverable for a suit based on a breach of an express warranty. Med. City Dallas,
Ltd. v. Carlisle Corp., 251 S.W.3d 55, 62 (Tex. 2008). In reaching its decision, the
supreme court noted that “[u]nder the economic loss rule, the nature of the injury
helps determine which duty or duties are breached and, ultimately, which damages
are appropriate: ‘When the injury is only the economic loss to the subject of a
contract itself, the action sounds in contract.’” Id. (quoting Am. Nat’l Petroleum
Co. v. Transcon. Gas Pipe Line Corp., 798 S.W.2d 274, 282 (Tex. 1990) (internal
      1
          $61,059.33 minus $43,000 equals $18, 059.33.
      2
          $64,156.25 minus $61,059.33 equals $3,096.92.

                                              12
citation omitted)).

       Similarly, in ½ Price Checks Cashed v. United Automobile Insurance Co.,
344 S.W.3d 378, 392 (Tex. 2011), the supreme court held that a holder suing the
drawer of a dishonored check under the UCC may recover attorneys’ fees under
section 38.001(8) because it is a suit on a contract. The court noted that the
plaintiff sought damages only for economic loss.

       Applying Medical City and ½ Price Checks Cashed, the First Court of
Appeals concluded that section 38.001(8) applies to a claim for breach of the
implied warranty of merchantability. Howard Indus., Inc. v. Crown Cork & Seal
Co., 403 S.W.3d 347, 352 (Tex. App.—Houston [1st Dist.] 2013, no pet.). The
court reasoned, that because the plaintiff sought only economic damages resulting
from a transformer malfunction, section 38.001(8) applied. Id.

       Here, Expo Motorcars sought only economic damages resulting from the
sale of the Mercedes. Given the nature of the injury alleged, we conclude that the
claim sounded in contract for purposes of allowing an award of attorneys’ fees
under section 38.001(8).3 See Med. City, 251 S.W.3d at 60-63; see also ½ Price
Checks, 344 S.W.3d at 387-88; see also Howard Indus., Inc., 403 S.W.3d at 352.
Accordingly, we overrule City Direct’s eighth issue.
       3
          In 7979 Airport Garage, L.L.C. v. Dollar Rent A Car Sys. Inc. , 245 S.W.3d 488, 509
n.31 (Tex. App.—Houston [14th Dist.] 2007, pet. denied), the plaintiff requested attorneys’ fees
based on its breach of contract claim and sought attorneys’ fees for breach of implied warranty of
suitability on the ground that the fees were intertwined with its breach of contract claim. This
court stated in a footnote that it was not concluding that attorneys’ fees incurred solely to
prosecute a claim for breach of the implied warranty of suitability are independently recoverable
under section 38.001(8). Id. at 509 n.31. Insofar as footnote 31 can be read to suggest that
attorneys’ fees are not recoverable for a breach of the implied warranty of suitability under
section 38.001(8), we conclude that any such suggestion does not survive the supreme court’s
subsequent analysis in Medical City and ½ Price Checks Cashed. See Med. City, 251 S.W.3d at
60-63; ½ Price Checks, 344 S.W.3d at 387-88; see also Howard Indus., Inc., 403 S.W.3d at 353.
We follow the supreme court’s analysis. See Med. City, 251 S.W.3d at 60-63; see also ½ Price
Checks, 344 S.W.3d at 387-88.

                                               13
VIII. Legal Sufficiency of Attorneys’ Fees Evidence

      City Direct argues in the ninth issue that the trial court erred in submitting
Question No. 5 to the jury because the evidence is legally insufficient to support an
award of attorneys’ fees for breach of implied warranty of title. City Direct argues
that there was no evidence as to the reasonableness or usual and customary charges
for like or similar services in Harris County, Texas.

      Expo Motorcars’s attorney testified as to both the amount and the type of
work she performed in representing Expo Motorcars. She testified that (1) the
work she performed was necessary to adequately represent Expo Motorcars’s
interests in this case; (2) she has represented a number of clients in similar claims;
(3) she was familiar with attorneys’ fees customarily charged for such claims; (4)
her fees before the trial were $10,083; and (5) her fees during trial were $5,000.
Thus, the jury’s award of $15,000 in attorneys’ fees was supported by more than a
scintilla of evidence. See City of Keller, 168 S.W.3d at 810.      We overrule City
Direct’s ninth issue.

IX.   One Satisfaction Rule

      City Direct asserts in its final issue that the trial court erred in signing the
final judgment because it allowed a double recovery. City Direct further asserts
that Expo Motorcars should have been required to elect which remedy it preferred.

      Under the one satisfaction rule, a claimant is entitled to only one recovery
for any damages suffered. Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 390
(Tex. 2000); Nat’l City Bank of Ind. v. Ortiz, 401 S.W.3d 867, 887 (Tex. App.—
Houston [14th Dist.] 2013, pet. denied). The rule applies when different parties
commit the same act or when different acts cause the same injury. Casteel, 22
S.W.3d at 390. When a party tries a case on alternative theories of recovery and


                                         14
the jury returns favorable findings on two or more theories, the prevailing party has
a right to a judgment on the theory that affords him the greatest or most favorable
relief. Boyce Iron Works, Inc. v. Sw. Bell Tel. Co., 747 S.W.2d 785, 787 (Tex.
1988).

       Double recovery for a single injury is not permitted; if the prevailing party
fails to make such an election, then the trial court should utilize the findings
affording the prevailing party the greater recovery and render judgment
accordingly. Hatfield v. Solomon, 316 S.W.3d 50, 59 (Tex. App.—Houston [14th
Dist.] 2010, no pet.). However, if a party receives favorable findings on two or
more theories of recovery that are consistent with each other and result in the same
damages, then the trial court may render judgment awarding a single recovery of
these damages, and this judgment may be based on all of these theories. Id.

       Here, Expo Motorcars tried the case on alternative theories of fraud and
breach of implied warranty of title. The jury returned favorable findings on both
theories, and these theories were consistent with each other resulting in the same
damages. The trial court did not err in signing a judgment awarding a single
recovery based on both theories of recovery. See id. Accordingly, we overrule
City Direct’s final issue.

                                   CONCLUSION

       Having overruled all of City Direct’s issues, we affirm the judgment of the
trial court.


                                       /s/    William J. Boyce
                                              Justice


Panel consists of Justices Boyce, Christopher, and Brown.

                                         15